DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 08/09/2022. Claims 1-20 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference (Guterman et al. US 2005/0162923) is cited in this Office Action necessitated by the amendment.
Applicant’s remarks are primarily directed to the Tedrow reference. This reference is no longer being relied upon in this Office Action.
In view of the new reference, independent claims 1, 9, and 17 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 11-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. US 2019/0065108 (“Miller”) in view of Guterman et al. US 2005/0162923 (“Guterman”).
As per independent claim 1, Miller teaches A system (FIG. 1 illustrates a system 100 including a host device 105 in communication with a memory device 110, para 0032 and FIG. 1) comprising:
a memory device (Memory device 110, para 0032 and FIG. 1) comprising at least one memory block comprising multiple pages (Data is typically written to or read from NAND memory device 110 in pages, and erased in blocks, para 0041 and FIG. 1);
a processing device (The memory device 110 includes a memory controller 115 and a memory array 120, para 0033 and FIG. 1), operatively coupled with the memory device (The memory controller 115 can receive instructions from the host 105, and can communicate with the memory array, such as to transfer data to (e.g., write or erase) or from (e.g., read) one or more of the memory cells, planes, sub-blocks, blocks, or pages of the memory array, para 0035 and FIG. 1), to perform operations comprising:
detecting an asynchronous power loss (APL) event at the memory device (At operation 602, the memory controller 115 may detect a power loss indicator. The memory controller 115 may detect an APL (asynchronous power loss) sufficiently early to set a power loss indicator flag before losing power, para 0070 and FIG. 6);
in response to detecting the APL event, identifying a page from the multiple pages that is affected by the APL event (At operation 604, the memory controller 115 may determine the last-written physical page. The last-written physical page is the last physical page that was programmed prior to detecting the power loss indicator. For example, if the last-written physical page was being programmed at the time of the APL, it may be insufficiently programmed, para 0071 and FIG. 6);
performing a dummy write operation on the page, the dummy write operation comprising writing dummy data to the page using an enhanced programming sequence with a reduced pulse count relative to a default pulse count used in normal write operations (If a number of low read margin cells is greater than a threshold, it may indicate that the last-written physical page was not completely programmed. At operation 610, a programming voltage may be provided continuously or as a set of one or more pulses. For example, if a full programming cycle utilizes 16 pulses, a set of fewer than 16 pulses (e.g., 4 pulses) may be provided at operation 610. Providing the programming voltage to the low read margin cells may shift the threshold voltage distribution of the low read margin cells to increase their read margin and may, accordingly, recover the data stored thereon, para 0073 and FIG. 6. Paragraph [0014] of the instant filed specification recites in part “By writing dummy data to APL affected pages, the APL handling component ensures that APL affected pages can be reliably read back as error correcting code (ECC).” Hence, by providing the programming voltage (dummy data) to the low read margin cells, the data stored thereon may be recovered), the enhanced programming sequence comprising a series of pulses (If a full programming cycle utilizes 16 pulses, a set of fewer than 16 pulses (e.g., 4 pulses may be provided at operation 610, para 0073 and FIG. 6), the performing of the dummy write operation comprising modifying a programming sequence parameter (If a full programming cycle utilizes 16 pulses, a set of fewer than 16 pulses (e.g., 4 pulses may be provided at operation 610, para 0073 and FIG. 6. Hence, in the modified programming sequence, instead of applying 16 pulses, only 4 pulses are being applied).
Miller discloses all of the claimed limitations from above, but does not explicitly teach “a voltage level of each subsequent pulse in the series of increasing until a target voltage is reached” and “the modifying of the programming sequence parameter comprising reducing the target voltage of the series of pulses relative to a default target voltage, the reducing of the target voltage resulting in the reduced pulse count relative to the default pulse count” and “returning the target voltage to the default voltage after performing the dummy write operation on the page”.
However, in an analogous art in the same field of endeavor, Guterman teaches a voltage level of each subsequent pulse in the series of increasing until a target voltage is reached (FIG. 1 shows a program voltage signal VPGM applied to the control gates of flash memory cells. The program voltage signal VPGM includes a series of pulses that increase in magnitude over time. Once a cell reaches the targeted voltage, the respective bit line voltage is raised to VDD so that the memory cell is in the program inhibit mode (e.g., program to that cell stops), para 0009 and FIG. 1), 
the modifying of the programming sequence parameter comprising reducing the target voltage of the series of pulses relative to a default target voltage (A table is shown between paragraphs [0105]-[0106] illustrating the various target threshold voltage VT associated with each state of a memory cell. For example, state 7 is associated with VT 3.5 V while state 1 is associated with VT 0.5 V, see the table. Since dummy data is written to the APL affected page, if the APL affected page was being programmed for state 7 (VT 3.5 V) at which time the asynchronous power loss (APL) occurred, any of the other states (states 6 to 1) would correspond to a dummy data. Each of the other states from 6 to 1 corresponds to a reduced target threshold voltage VT. For example, state 6 corresponds to a reduced target threshold voltage VT 3.0 V and state 6 is dummy data), the reducing of the target voltage resulting in the reduced pulse count relative to the default pulse count (With the example of programming state 6 instead of state 7, since state 6 has a reduced target threshold voltage VT 3.0 V, this targeted voltage would be reached with a reduced pulse count relative to the state 7 associated with targeted threshold voltage VT of 3.5 V, see the discussion in paragraph 0009 and FIG. 1); 
returning the target voltage to the default voltage after performing the dummy write operation on the page (With the example of programming state 6 instead of state 7, since state 6 has a reduced target threshold voltage VT 3.0 V, this targeted voltage would be reached with a reduced pulse count relative to the state 7 associated with targeted threshold voltage VT of 3.5 V, see the discussion in paragraph 0009 and FIG. 1. In this case the default target threshold voltage returns to VT 3.5 V).
Given the teaching of Guterman, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Miller with “a voltage level of each subsequent pulse in the series of increasing until a target voltage is reached” and “the modifying of the programming sequence parameter comprising reducing the target voltage of the series of pulses relative to a default target voltage, the reducing of the target voltage resulting in the reduced pulse count relative to the default pulse count” and “returning the target voltage to the default voltage after performing the dummy write operation on the page”. The motivation would be that the method can provide an improved coarse/fine programming, para 0016 of Guterman. 
As per dependent claim 3, Miller in combination with Guterman discloses the system of claim 1. Miller teaches wherein modifying the programming sequence parameter further comprises: reducing a loop count parameter that determines the pulse count in the programming sequence (If a full programming cycle utilizes 16 pulses, the programming cycle is modified to provide a set of fewer than 16 pulses (e.g., 4 pulses) at operation 610, para 0073 and FIG. 6).
As per dependent claim 4, Miller in combination with Guterman discloses the system of claim 1. Miller may not explicitly disclose, but Guterman teaches wherein reducing the target voltage comprises adjusting a target voltage parameter (With respect to Guterman describing a table between paragraphs [0105]-[0106], programming dummy data comprises choosing any of a lower state with associated lower targeted threshold voltage VT).
As per dependent claim 6, Miller in combination with Guterman discloses the system of claim 1. Miller teaches wherein the identifying of the page comprises: identifying a last written page of the multiple pages (At operation 604, the memory controller 115 may determine the last-written physical page. The last-written physical page is the last physical page that was programmed prior to detecting the power loss indicator. For example, if the last-written physical page was being programmed at the time of the APL, it may be insufficiently programmed, para 0071 and FIG. 6); 
determining the last written page is unrecoverable (If the number of detected errors for one or more of the error counts is above a threshold, the bit error can be referred to as an uncorrectable bit error, para 0037).
As per dependent claim 7, Miller in combination with Guterman discloses the system of claim 6. Miller teaches wherein the identifying of the page further comprises determining the last written page is not an erased page (At operation 604, the memory controller 115 may determine the last-written physical page. The last-written physical page is the last physical page that was programmed prior to detecting the power loss indicator. For example, if the last-written physical page was being programmed at the time of the APL, it may be insufficiently programmed and hence not an erased page, para 0071 and FIG. 6).
As per dependent claim 8, Miller in combination with Guterman discloses the system of claim 1. Miller teaches wherein the enhanced programming sequence limits program disturb errors on neighboring pages (Providing the programming voltage at a word line for the physical page while providing an inhibit voltage at the bit lines corresponding to cells of the physical page that do not have a low read margin, para 0073 and FIG. 6).
As per claims 9, 11-12, and 14-16, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 3-4, and 6-8.
As per claims 17 and 19-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1 and 3-4. For computer program product on a computer-readable medium see paragraph [0082] of Miller.
Claims 2, 5, 10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Wan and in further view of Kim US 2020/0233608 (“Kim”).
As per dependent claim 2, Miller in combination with Guterman discloses the system of claim 1. Miller and Guterman may not explicitly disclose, but in an analogous art in the same field of endeavor, Kim teaches wherein identifying the page includes obtaining, from the memory device, a status indicator indicating that data stored by the page is unrecoverable and the page has a failing erase state (Referring to FIG. 13B, data read data from a page 300 on which the final program operation was being performed before an SPO (Sudden Power-Off) is transferred to a controller 200, para 0147. A program pass determiner 230 of the controller 200 checks data corresponding to a flag memory cell 310 among the received data. The program pass determiner 230 determines whether the flag memory cell is in the erase state E, para 0148. When the flag memory cell is in the erase state E, the program pass determiner 230 determines that the final program operation before the SPO has failed, para 0149).
Given the teaching of Kim, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Miller and Guterman with “wherein identifying the page includes obtaining, from the memory device, a status indicator indicating that data stored by the page is unrecoverable and the page has a failing erase state”. The motivation would be that the invention provides a semiconductor memory device having improved reliability, para 0004 of Kim.
As per dependent claim 5, Miller in combination with Guterman discloses the system of claim 1. Miller and Wan may not explicitly disclose, but in an analogous art in the same field of endeavor, Kim teaches wherein the operations further comprise: copying data stored by the page to a different page prior to performing the dummy write operation (Referring to FIG. 13B, data read data from a page 300 on which the final program operation was being performed before an SPO (Sudden Power-Off) is transferred to a controller 200, para 0147. A program pass determiner 230 of the controller 200 checks data corresponding to a flag memory cell 310 among the received data. The program pass determiner 230 determines whether the flag memory cell is in the erase state E. The flag memory cell may be in the erase state E or a first program state P1, para 0148. If the flag memory cell is not in the erase state, the program pass determiner 230 determines that the status of the final program operation before the turn-off was “program pass”, para 0149. Note that the data is copied to the controller 200).
Given the teaching of Kim, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Miller and Guterman with “wherein the operations further comprise: copying data stored by the page to a different page prior to performing the dummy write operation”. The motivation would be that the invention provides a semiconductor memory device having improved reliability, para 0004 of Kim. 
As per dependent claims 10 and 13, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 2 and 5.
As per dependent claim 18, this claim is rejected based on arguments provided above for similar rejected dependent claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132